DETAILED ACTION
Claims 1-2, 4-8, and 16-19 are pending, and claims 1-2, 4-8, and 16 are currently under review.
Claims 17-19 are withdrawn.
Claims 3, 9-15, and 20-21 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/10/2022 has been entered.  Claims 1-2, 4-8, and 16-19 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimatani et al. (JP2006316309, machine translation referred to herein).
Regarding claims 1 and 16, Shimatani et al. discloses a steel composition as seen in table 1 below [0007-0010].  The examiner notes that the overlap between the disclosed composition of Shimatani et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).  Specifically, it is noted that Shimatani et al. discloses that Al can be included in an amount of 1 weight percent or less, which includes zero (ie. not included), which meets the claimed limitation of being “free of aluminum”.
Table 1.
Element (wt.%)
Claims 1 & 16 (wt.%)
Shimatani et al. (wt.%)
C
0.15 – 0.5 (claim 1)
0.2 – 0.3 (claim 16)
0.1 – 2.7
Mn
1.9 – 3
0 – 2
Si
0.1 – 0.5
0 – 2.5
Cr
4.2 – 10 (claim 1)
4.2 – 5 (claim 16)
0.3 – 20
Al
None
0 – 1 
B (claim 16)
0.001 – 0.005
0 – 0.5
Fe
Balance
Balance


Regarding claim 2, Shimatani et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the Cr amount of Shimatani et al. further overlaps with the instantly claimed range, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 5-6, Shimatani et al. discloses the alloy of claim 2 (see previous).  The examiner notes that the recitation of “configured to be hardened…” and “does not require shot blasting…” are instances of intended use, functional language, and product-by-process limitations, which upon further consideration, are not considered to impart any further structure to the claimed steel other than what is already recited.  See MPEP 2111.02.  Accordingly, the examiner submits that the steel of Shimatani et al., having an overlapping composition relative to the instant claims, would be entirely capable of being press hardened and not requiring shot blasting as claimed.  Shimatani et al. is further silent regarding any shot blasting requirements, which further meets the limitations of claim 6.
Claim(s) 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimatani et al. (JP2006316309, machine translation referred to herein) as applied to claim 2 above, and further in view of of Liu et al. (CN102719783, machine translation referred to herein).
Regarding claims 4 and 7, Shimatani et al. discloses the alloy of claim 2 (see previous).  Shimatani et al. does not expressly teach an oxidizing step or a oxide layer containing Cr as claimed.  However, this feature would have been obvious over the disclosure of the prior art.  Specifically, Liu et al. discloses that it is known to perform oxidation on similar steel compositions in order to control in-situ oxidation and form desirable protective film compositions including Cr spinels and Cr2O3 [0020, 0030]; wherein said oxidation includes an oxidation step of heating at 700 to 1200 degrees C for 1 to 20 hours [0025].  Therefore, it would have been obvious to modify the steel of Shimatani et al. by utilizing the oxidation of Liu et al. in order to form the specified protective film oxide compositions of Liu et al.  The examiner notes that the oxidizing parameters of Liu et al. overlap with the instantly claimed ranges which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further considers the aforementioned oxide compositions of Liu et al. to meet the limitation of Cr-enriched oxides.
Regarding claim 8, Shimatani et al. and Liu et al. disclose the alloy of claim 7 (see previous).  Liu et al. does not expressly teach an oxide thickness as claimed.  However, the examiner submits that this feature would have naturally flowed from the suggestion of the prior art.  See MPEP 2145(II).  Specifically, although not expressly recognized by applicant, the examiner submits that the parameter of oxide thickness is directly affected by the steel composition and oxidation parameters (ie. treatment temperature, time, etc.) since oxide formation would have been recognized by one of ordinary skill to grow from the underlying steel substrate and be influenced by heat treatment parameters.  Shimatani et al. or Liu et al. both disclose overlapping steel substrate as explained above.  Liu et al. further discloses overlapping oxidation parameters as also disclosed above.  Therefore, an overlapping oxide thickness relative to that as claimed would have naturally flowed from the suggested disclosure of the prior art absent concrete evidence to the contrary since the prior art discloses an overlapping steel composition (ie. source of oxide formation) and overlapping oxidation parameters.  See MPEP 2144.05 & 2145(II).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimatani et al. (JP2006316309, machine translation referred to herein) and Liu et al. (CN102719783, machine translation referred to herein) as applied to claim 7 above, and further in view of Suzuki et al. (JP2003147486, machine translation referred to herein).
Regarding claim 8, Shimatani et al. and Liu et al. disclose the alloy of claim 7 (see previous).  Liu et al. does not expressly teach an oxide thickness as claimed.  Suzuki et al. discloses that it is known to limit the thickness of oxide layers on steel to be less than 100 micrometers to avoid making the oxide brittle [0033].  Therefore, it would have been obvious to modify the steel of the aforementioned prior art by specifying an oxide thickness to be less than 100 micrometers to avoid a brittle oxide layer as taught by Suzuki et al.  The examiner notes that the overlap between the oxide thickness of Suzuki et al. and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
The previous double patenting rejections have been withdrawn in view of applicants’ amendments.
Applicants’ arguments filed 8/10/2022, regarding the rejections over Kajima et al., have been considered but are moot in view of the new grounds of rejection above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734